Filed Pursuant to Rule424(b)(3) Registration No.333-179521 MOODY NATIONAL REIT I, INC. SUPPLEMENT NO. 1 DATED NOVEMBER 27, 2012 TO THE PROSPECTUS DATED OCTOBER 12, 2012 This document supplements, and should be read in conjunction with, our prospectus dated October 12, 2012 relating to our offering of up to $1,000,000,000 in shares of our common stock.Terms used and not otherwise defined in this Supplement No. 1 have the same meanings as set forth in our prospectus. The purpose of this Supplement No. 1 is to disclose: · the status of our public offerings; · acquisition of a hotel property located in The Woodlands, Texas; · suitability standards with respect to investors in New Jersey; · an update to the section of our prospectus entitled “Prior Performance Summary—Adverse Business Developments;” and · our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, filed with the Securities and Exchange Commission on November 14, 2012. Status of Our Public Offerings On February 14, 2012, we filed a registration statement on Form S-11 with the SEC to register a following-on public offering of up to $1,000,000,000 in shares of our common stock. On October 12, 2012, the Registration Statement for our follow-on public offering was declared effective by the SEC and our initial public offering automatically terminated. In our follow-on offering we are offering up to 90,000,000 shares of our common stock to the public at $10.00 per share and up to 10,526,316 shares of our common stock to our stockholders pursuant to our distribution reinvestment plan at $9.50 per share. As of November 16, 2012, we had accepted investors’ subscriptions for and issued 1,211,388 shares of our common stock in our public offerings, including 33,802 shares of our common stock issued pursuant to our distribution reinvestment plan, resulting in gross offering proceeds of $11,775,863. Under rules promulgated by the SEC, we may continue our follow-on public offering until as late as October 12, 2015.We may continue to offer shares of our common stock under our distribution reinvestment plan beyond October 12, 2015 until we have sold all of the shares of our common stock offered through the reinvestment of distributions. Acquisition of Hotel Property As previously disclosed, on April 12, 2012, we, through Moody National Wood-Hou Holding, LLC, our wholly owned subsidiary, or Moody Holding, assumed the Purchase Agreement, dated as of March 22, 2012, as amended, relating to the acquisition from unaffiliated third-party sellers of a 91-suite hotel property located in The Woodlands, Texas, commonly known as the Homewood Suites by Hilton – Woodlands, or the Woodlands property. On November 8, 2012, or the closing date, Moody Holding acquired fee simple title to the Woodlands property from unaffiliated third party sellers for an aggregate purchase price of $12,000,000, comprised of (1) a cash payment to the sellers of approximately $5,089,000 and (2) the assumption and modification of an existing mortgage loan secured by the Woodlands property with an original principal amount of $7,500,000, or the Woodlands loan, from U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase Commercial Mortgage Securities Trust 2006-LDP9, Commercial Mortgage Pass-Through Certificates, Series 2006-LDP9, or the lender. See “Financing” below for additional discussion of the Woodlands loan. In connection with the acquisition of the Woodlands property, our advisor will earn an acquisition fee of approximately $180,000. The purchase price for the Woodlands property was based in part upon the net operating income of the Woodlands property for the 12 months ended December 31, 2011. The net operating income of the Woodlands property for the 12 months ended September 30, 2012 increased by 4.7% as compared to the net operating income of the Woodlands property for the 12 months ended December 31, 2011. Leasing and Management of Property In connection with the acquisition of the Woodlands property, we formed a taxable REIT subsidiary, or the “TRS.”Upon the closing of the acquisition of the Woodlands property, Moody National Wood-Hou MT, LLC, a wholly owned subsidiary of the TRS, or the master tenant, entered into a Hotel Lease Agreement pursuant to which Moody Holding leases the Woodlands property to the master tenant, or the hotel lease.The hotel lease provides for a ten-year lease term, provided that Moody Holding may terminate the hotel lease upon 45 days prior written notice to master tenant in the event that Moody Holding contracts to sell the Woodlands property to a non-affiliated entity, effective upon the consummation of such a sale of the Woodlands property. Pursuant to the hotel lease, master tenant will pay an annual base rent of $1.16 million, $1.19 million, $1.21 million, $1.24 million and $1.26 during year one, two, three, four and five, respectively, of the term of the hotel lease. The annual base rent paid by master tenant will be adjusted as set forth in the hotel lease beginning in year six of the lease term, and every five years thereafter for the remaining term of the hotel lease.In addition to an annual base rent, master tenant will pay an annual percentage rent in an amount equal to (1) a fixed percentage of the Woodlands property’s gross revenues for the previous year, minus (2) the amount of the annual base rent paid for the previous year. Moody National Hospitality Management, LLC, our affiliate, or the property manager, manages the Woodlands property pursuant to a Hotel Management Agreement between the property manager and the master tenant, or the management agreement. Pursuant to the management agreement, master tenant will pay the property manager a monthly base management fee in an amount equal to 3.0% of the Woodlands property’s gross operating revenues (as defined in the management agreement). In addition, the property manager will receive a monthly $2,500 fee for providing centralized accounting services and is eligible to receive additional fees for technical, procurement or other services for the Woodlands property to the extent master tenant requests such services pursuant to the management agreement. The management agreement has an initial ten-year term, and thereafter will automatically renewal for four consecutive five-year renewal terms unless property manager or master tenant provides written notice of termination at least 180 days prior to the end of the then current term. In the event that master tenant terminates the management agreement for any reason other than the property manager’s default, master tenant will pay property manager a termination fee equal to the base management fee estimated to be earned by the property manager for the remaining term of the management agreement, as adjusted for inflation and other factors; provided, however that so long as the Woodlands loan remains outstanding, master tenant may terminate the management agreement at any time upon 30 days prior notice without paying any termination fee. Financing In connection with the acquisition of the Woodlands property by Moody Holding, on the closing date, Moody Holding assumed, as modified, the Woodlands loan pursuant to a Consent, Modification and Assumption Agreement by and among Moody Holding and the lender. As of the closing date, the Woodlands loan had an outstanding principle balance of approximately $6,911,000. The entire unpaid principal balance of the Woodlands loan and all accrued and unpaid interest thereon will be due and payable in full on December 6, 2016, or the maturity date. Interest on the outstanding principal balance of the Woodlands loan will accrue at a per annum rate equal to 6.0%. In the event that, and so long as, any event of default has occurred and is continuing under the Woodlands loan, the outstanding principal balance of the Woodlands loan and any unpaid interest thereon will bear interest at a per annum rate equal to the lesser of (1) the highest interest rate permitted by applicable law and (2) the base 6.0% interest rate plus 5.0%. In addition, in the event that any payment due under the Woodlands loan is not made when due, Moody Holding will pay a late charge in an amount equal to 5.0% of the amount of the overdue payment. Moody Holding may, upon at least thirty days prior written notice to the lender, prepay the Woodlands loan in full without penalty at any time following the date that is three months prior to the maturity date. In certain circumstances a prepayment of the Woodlands loan will be subject to a prepayment penalty calculated in accordance with the promissory note evidencing the Woodlands loan. The performance of the obligations of Moody Holding under the Woodlands loan are secured by, among other things, (1) a security interest in the Woodlands property and other collateral granted to lender by Moody Holding pursuant to a Deed of Trust and Security Agreement, (2) a security interest in all personal property, accounts, inventory and other collateral related to the master tenant’s operation of the Woodlands property granted to lender by master tenant pursuant to a Security Agreement, (3) an assignment of the leases and rents of the Woodlands property in favor of the lender by each of Moody Holding and master tenant, (4) an assignment of all of master tenant’s right, title and interest in and to the Management Agreement and the subordination of all of the Property Manager’s rights and interests with respect to the Woodlands property to the liens and interests of the lender pursuant to an Assignment and Subordination of Management Agreement, and (5) an absolute guaranty to pay, and agreement to indemnify the lender with respect to, certain of the obligations and liabilities of Moody Holding under the Woodlands loan granted to the lender, on a joint and several basis, by us, Brett C. Moody, and our operating partnership. In addition, pursuant to a Hazardous Substances Indemnity Agreement, or the environmental indemnity, we, Brett C. Moody, our operating partnership and Moody Holding, which we collectively refer to as the “indemnitors,” have agreed to jointly and severally indemnify and hold harmless the lender from and against any losses, damages, claims, suits or other liabilities of any nature that the lender or the Woodlands property may suffer or incur as a result of, among other things, (1) any violation of any environmental law related to or affecting the Woodlands property, (2) the presence, release or threat of release of any hazardous, toxic or harmful substance on, in, under or affecting the Woodlands property or it surroundings, (3) any breach of or failure to comply with the environmental indemnity by any indemnitor, and (4) the enforcement of the environmental indemnity. Pursuant to the environmental indemnity, the indemnitors also made certain covenants and agreements with respect to the Woodlands property, including maintaining compliance with environmental laws and performing any necessary environmental remediation of the Woodlands property. Description of Property The Woodlands property is a 91-suite hotel property located in The Woodlands, Texas, a suburb of Houston, Texas.The Woodlands property was developed in 2001 and features 70 one bedroom/one bath suites and 21 two bedroom/two bath suites.All suites at the Woodlands property have fully equipped kitchens, separate eating and sitting areas and high speed internet access.Property amenities at the Woodlands property include a business center, meeting rooms, fitness center and courtyard pool and spa. The Woodlands is the largest master planned community in Texas and is located approximately 20 miles north of downtown Houston.Over 1,000 companies are located in The Woodlands, including Fortune 500 companies such as Anadarko and Chevron Phillips.Additionally, Exxon Mobil has announced that it is developing an office complex in The Woodlands to consolidate its several separate offices located throughout Houston, which is expected to provide office space for approximately 10,000 employees when it is completed in 2015. Management currently has plans to make approximately $1.1 million in improvements at the Woodlands property and believes that the Woodlands property is adequately covered by insurance and is suitable for its intended purposes. For federal income tax purposes, we estimate that the depreciable basis in the Woodlands property will be approximately$9.54 million. We depreciate buildings based upon an estimated useful life of 39 years using the straight-line method. For 2011, the Woodlands property paid real estate taxes of approximately $170,599 at a rate of approximately 2.3966%. The Woodlands property faces competition from other hotel properties located in The Woodlands sub-market, including Residence Inn – The Woodlands/Six Pines, Residence Inn – The Woodlands/Lake Front Circle, Drury Inn & Suites, and Townplace Suites, each of which are hotel properties located within approximately 0.2 miles of the Woodlands property. Suitability Standards With Respect To Investors in New Jersey The following information supplements and should be read in conjunction with the discussion contained in the “Suitability Standards” section of our prospectus. New Jersey —A New Jersey investor’s total investment in this offering and any similar program may not exceed 10% of the investor’s liquid net worth. For this purpose, “liquid net worth” is defined as that portion of net worth that consists of cash, cash equivalents and readily marketable securities. Update to “Prior Performance Summary—Adverse Business Developments” The recent market downturn has adversely impacted, and could continue to adversely impact, certain prior real estate programs of our sponsor’s affiliates, resulting in a decrease or deferral of distributions with respect to such programs. Moody National Management, L.P. continues to seek approval to amend its master lease agreements for certain prior real estate programs to provide for either a deferral or a waiver of a portion of lease payments to program investors, each an “amendment” and collectively referred to as the “amendments,” and may continue to seek further amendments in the future depending upon the then-current economic conditions. Certain prior real estate programs have also requested additional cash infusions from investors to fund outstanding debt service payments. Further such requests may be necessary in the future depending upon the then-current economic conditions.
